EXHIBIT 10.20

PURCHASING AGREEMENT

Products

Division:El Paso Healthcare System, LTD

Vendor:CPM Medical Consultants, LLC

Products:BIOLOGICS

Effective Date:December 1, 2018

Agreement Number:

Draft Date:

 

 

 

--------------------------------------------------------------------------------

 

PURCHASING AGREEMENT

This Purchasing Agreement is entered into by El Paso Healthcare System, LTD.,
having its principal place of business at 4100 Rio Bravo, El Paso, TX 79902, as
the disclosed agent for the Facilities (defined herein) listed on Exhibit C
hereto (hereinafter referred to as “Division”), and CPM Medical Consultants,
LLC, with a place of business at 1565 N. Central Expressway, Suite 200,
Richardson, TX 75080 (“Vendor”), for the primary purpose of establishing the
terms and conditions pursuant to which Facilities (as hereinafter defined) may
purchase certain products and services from Vendor.

WHEREAS, Vendor desires to offer certain of its products and/or services to
Facilities.

NOW, THEREFORE, Division and Vendor hereby agree that Vendor shall provide
products and/or services to Facilities in accordance with this Agreement.

1.0

Definitions

 

1.1

“Affiliates” as applied to any particular entity, means those entities,
businesses, facilities, and enterprises that are controlled by, controlling, or
under common control with a stated entity, whether by ownership or contract;
provided, however, that no shareholder of HCA Healthcare, Inc., shall be deemed
to be an “Affiliate”.

 

1.2

“Agreement” means this purchasing agreement, including all exhibits and other
attachments appended hereto, as amended from time to time.

 

1.3

“Cause” means any failure to perform or observe any material covenant or
obligation contained in this Agreement, including any violation of state or
federal laws, rules or regulations that would prohibit a Party or any Purchaser,
as applicable, from participating in Healthcare Programs (as defined in
Section).

 

1.4

“COID” means the unique identification number assigned to each Facility.

 

1.5

“Confidential Information” means information related to the business of a Party,
a Facility and their Affiliates, clients and patients that may be obtained as
the result of performance under this Agreement. Confidential Information shall
include, but is not limited to, the list of Facilities, the terms of this
Agreement, including the prices for Products and Services and the sales volumes
of Products and Services in the aggregate or by Purchaser. Subject to the HIPAA
Requirements (as defined in Section 11.3) and any applicable law or regulation,
Confidential Information shall not include: (i) information that is publicly
available prior to the disclosure or becomes publicly available through no
wrongful act of the Receiving Party; (ii) information that was in lawful
possession of the Receiving Party prior to the disclosure and was not received
as a result of any breach of confidentiality with respect to the Disclosing
Party; (iii) dc-identified and aggregated transaction data related to purchases
of Products and/or Services; or (iv) information that was independently
developed

Page 2 of 47

 

--------------------------------------------------------------------------------

 

 

by the Receiving Party without use of information disclosed under this
Agreement.

 

1.6

“Disclosing Party” means the Party, Facility or its Affiliate that provides or
discloses Confidential Information to the other Party, Facility or its Affiliate
under this Agreement.

 

1.7

“Distributor(s)” means any product distributor designated in accordance with
Exhibit B.

 

1.8

“Dual Source Award” means an agreement by Division not to contract on behalf of
all of the Facilities with more than one alternative supplier from which
Facilities can purchase products and services comparable to those listed in
Exhibit A during the Term.

 

1.9

“EDI” means Electronic Data Interchange.

 

1.10

“Effective Date” means the date this Agreement commences, which is designated in
Exhibit B.

 

1.11

“EFT” means Electronic Funds Transfer.

 

1.12

“Equipment” means a Product: (i) with a life span in excess of one (1) year;
(ii) contains or is made of non-expendable material; and (iii) is not a
consumable or software. Equipment includes any and all component parts thereof.

 

1.13

“Expiration Date” means the date this Agreement expires, which is designated in
Exhibit B.

 

1.14

“Facility (ies)” means those Affiliates of Division that own or operate
healthcare facilities and/or providers including, but not limited to, acute care
facilities, hospitals, ambulatory surgery centers, imaging centers, alternate
site entities, physician practices, rehabilitation facilities, psychiatric
centers, clinics or any other kind of healthcare providers, listed on Exhibit C
hereof, as amended by Division with notice to Vendor from time to time.
“Facility” shall also include any Affiliates of Division which provide
distribution and/or warehousing services for other Facilities.

 

1.15

“FDA” means the United States Food and Drug Administration

 

1.16

“Fill Rate” means the average of the individual fill rates for all orders of a
Product by stock keeping unit (or “SKU”) by all Purchasers during any calendar
month, calculated by dividing the total units delivered undamaged within the
delivery requirements of Section 7.0 of this Agreement and/or Exhibit B by the
total units ordered for such Product during such calendar month.

 

1.17

“GLN” means the Global Location Number assigned to each Purchaser by GS I.

Page 3 of 47

 

--------------------------------------------------------------------------------

 

 

1.18

“Multi-Source Award” means Vendor is designated as an approved source of
Products and/or Services with no limitation on Division contracting with
alternative suppliers from which Facilities can purchase products and services
comparable to those listed in Exhibit A during the Term.

 

1.19

“MWBE” or “Minority and Woman Owned Business Enterprise” means a business that
is: (i) a minority owned business, as certified by the National Minority
Supplier Development Council (NMSDC) or any local affiliate thereof; (ii) a
woman owned business, as certified by the Women’s Business Enterprise National
Council (WBENC); or (iii) a service disabled veteran owned business, as
certified by the Association for Service Disabled Veterans (ASDV).

 

1.20

“New Technology Product” means a product that, as compared to existing products,
offers significant technological advancements and: (i) will significantly
improve clinical outcomes or patient care; or (ii) will significantly streamline
clinical and/or operational work processes.

 

1.21

“Optional Source Award” means Vendor is designated as an approved source of the
Products and/or Services, with no limitation on Division or Facilities
contracting with alternative suppliers for purchases of products and services
comparable to those listed in Exhibit A during the Term, or on Facilities
purchasing such comparable products and services from alternative suppliers on a
non-contract basis.

 

1.22

“OSHA” means the Occupational Safety and Health Administration.

 

1.23

“Party” and “Parties” means Vendor and/or Division, as the context requires.

 

1.24

“Products” means those goods listed in Exhibit A to this Agreement, and any
instruments or other items provided by Vendor Personnel in connection with the
use of the goods listed in Exhibit A.

 

1.25

“Purchaser” means any Facility obtaining Products and/or Services from Vendor.

 

1.26

“Rebate” means any amount paid by Vendor to Division for allocation to
Purchasers, based on purchases of Products and/or Services by Purchasers under
this Agreement during a specified time period. The Rebate shall be determined as
stated in Section 3.1 and any applicable Exhibit.

 

1.27

“Recall” shall have the definition set forth in Section 9.7.

 

1.28

“Receiving Party” means the Party, Facility or its Affiliate that receives
Confidential Information from the other Party, Facility or its Affiliate under
this Agreement.

Page 4 of 47

 

--------------------------------------------------------------------------------

 

 

1.29

“Services” means those services listed in Exhibit A to this Agreement and under
any Purchaser-Specific Agreements permitted hereunder, as well as any services
provided by Vendor Personnel in connection with any Purchaser’s purchase and/or
use of Products, including conversion to and support for the Products, as well
as training and education related to the Products.

 

1.30

“Sole Source Award” means an agreement by Division not to contract on behalf of
all Facilities with any alternative supplier from which Facilities can purchase
products and services comparable to those listed in Exhibit A during the Term.

 

1.31

“Subcontractor” means representatives, agents or other third party entities
engaged or used by Vendor in the performance of Vendor’s obligations under this
Agreement.

 

1.32

“Term” means the period during which this Agreement is in effect, commencing on
the Effective Date and ending on the Expiration Date, unless terminated early or
extended as permitted by this Agreement.

 

1.33

“Vendor Personnel” means any Vendor employees or Subcontractors responsible for
performing Services under this Agreement.

2.0

General Purchasing Provisions

 

2.1

Award Basis. The award basis for this Agreement is designated in Exhibit B.

 

2.2

Eligible and Ineligible Purchasers. Commencing on the Effective Date, all
Facilities listed on Exhibit C shall be eligible to obtain Products and/or
Services from Vendor under this Agreement. Upon the receipt of any updated list
of eligible Purchasers (Exhibit C), Vendor agrees to update its list of
Facilities within five (5) business days after checking the eligible Purchasers
list to accurately reflect the name, address, COID, GLN, and any other assigned
identification code for each Facility. Vendor agrees to permit any new
Facilities added to Exhibit C with access to Products and/or Services and
pricing under this Agreement by the end of such five (5) day period. Division
shall have the right at any time to request from Vendor a copy of Vendor’s list
of Facilities for Division’s review, and Vendor shall correct any inaccuracies
in such list of Facilities discovered by such review. If a Purchaser ceases to
be a Facility of Division during the Term, Vendor agrees not to thereafter allow
such Facility to purchase Products and/or Services under this Agreement. Any
Purchaser-Specific Agreement entered into by Vendor and a Facility in connection
with this Agreement, regardless of the terms therein, shall automatically
terminate upon such Facility no longer being an eligible Purchaser. Purchasers
obtaining Products and/or Services from Vendor under this Agreement shall be
considered third party beneficiaries under this Agreement.

 

2.3

Purchaser Obligations. Vendor agrees that Division shall have no responsibility
or obligation for payments owed by Purchasers or for any other obligations of
Purchasers under this Agreement.

Page 5 of 47

 

--------------------------------------------------------------------------------

 

 

2.4

Orders. This Agreement shall apply to each order of Products and Services by a
Purchaser, regardless of how communicated or whether reference is made to this
Agreement.

 

2.5

Termination of Existing Arrangements. Any Facility or Purchaser may, at any time
and without penalty or liability, terminate any existing contract or other
arrangement with Vendor in order to purchase under this Agreement
notwithstanding any provision to the contrary in any such existing contract or
arrangement.

 

2.6

Local Deals. Except as expressly permitted by Division in the form of an exhibit
to this Agreement, Vendor covenants that it will not enter into or negotiate a
separate agreement with any Purchaser for the same Products and/or Services
offered under this Agreement without Division’s prior written consent and
authorization (“Purchaser-Specific Agreement”). In any case, a
Purchaser-Specific Agreement must have pricing terms no less favorable than
those of this Agreement, and all Purchaser-Specific Agreements will be subject
to and governed by the terms of this Agreement, including Section 15.3
(Conflicts). Upon request, Vendor shall provide Division with information
regarding Purchaser-Specific Agreements, including lists of Purchasers that have
executed Purchaser-Specific Agreements and summaries and copies of same.

 

2.7

Facility -specific Websites. Upon a Facility’s written authorization, at
Vendor’s sole expense, Vendor may establish and maintain one or more websites or
web portals specific to such Facility and/or its Affiliates (each, a
“Facility-specific Website”), provided that: (i) access is only available to
such Facility and/or its Affiliates; (ii) the content is limited to Products
and/or Services under this Agreement or under any other contract between
Division and such Vendor or one of its Affiliates; and (iii) Vendor will remove
or take down any such Facility-specific Website immediately upon request of
Facility or Division.

 

2.8

Capital Investments. Vendor assumes the full and complete risk of any capital
investment it makes to enable or to enhance its capabilities to perform under
this Agreement.

 

2.9

Direct and/or Distributor Purchases. As set forth in Exhibit B, Products and/or
Services may be obtained: (i) only directly from Vendor; or (ii) only through a
Distributor; or (iii) by either of the foregoing means. Exhibit A sets forth the
prices (including any discounts or Rebates) for purchases made directly from
Vendor and/or through a Distributor, as applicable.

 

2.9.1

Direct Purchases. For purchases directly from Vendor, no minimum quantity or
dollar amount shall apply to any order unless expressly stated in Exhibit B.
Vendor shall issue a refund or credit, at Purchaser’s option, for any
overcharge/overpayment to Purchaser no later than thirty (30) days following
discovery or notice thereof. In the event of an undercharge, Purchaser shall
have no obligation

Page 6 of 47

 

--------------------------------------------------------------------------------

 

 

to pay Vendor the amount of such undercharge, nor shall Vendor have the right to
set-off the undercharge against any refund due for an overcharge/overpayment,
unless the undercharge was an error discovered and re-invoiced within thirty
(30) days after the date of the original invoice. Vendor shall provide to each
Purchaser at least quarterly statements listing unapplied credits, and upon
request by a Purchaser, shall promptly refund the amount of the unapplied
credits.

 

2.9.2

Purchases through Distributors. For purchases through Distributors, prices shall
be either net to Distributor or net to Purchaser as specified in Exhibit A.
Vendor shall provide Product pricing and related information to Distributors
that is consistent with Exhibit A (and any amendments) and corresponding pricing
files for EDI and Internet e-commerce transactions.  Division shall also be
permitted to provide such Product pricing and related information to
Distributors. Vendor bears total responsibility for obtaining Purchaser-specific
purchase information from Distributors so that Vendor accurately pays and
reports Rebates (if any). Vendor will not change its financial arrangements with
any Distributor in any manner that could result in an increase in the prices
charged by that Distributor to Purchasers for Products under this Agreement.

 

2.10

Effective Date and Firm Pricing. The obligation of Vendor to make Products
and/or Services available under this Agreement shall commence as of the
Effective Date. The prices set forth in Exhibit A shall be fixed and firm
effective from the Effective Date through the Expiration Date.

 

2.11

Vendor Products

 

2.11.1

Current Products. Vendor represents and warrants that, as of the Effective Date,
Exhibit A contains all products offered by Vendor in the United States within a
Product category covered by this Agreement. Upon receipt of notice from Division
that Vendor it is not in compliance with this Section 2.11.1, Vendor will have
thirty (30) days to execute an amendment to add the product to Exhibit A at a
price point or discount comparable to other Products under this Agreement. If
Vendor fails or declines to add the product within such thirty (30) day period,
then Division, in its sole discretion, may immediately terminate this Agreement.

 

2.11.2

Product Discontinuation. Vendor shall provide HMS at least three (3) months’
notice prior to discontinuation of any Product. Subject to Section 2.12,
replacement products shall have characteristics and specifications at least
equal to that of the replaced Product and shall be offered at a price not
greater than that of the replaced Product.

Page 7 of 47

 

--------------------------------------------------------------------------------

 

 

2.11.3

New Products. Vendor must provide three (3) months’ notice to Division prior to
offering for sale to Facilities any new product (that is not a New Technology
Product subject to Section 2.11.4) in the Product category covered by this
Agreement. During this period, Vendor must complete any product documentation
requested by Division and amend Exhibit A to add such product at a
mutually-agreed price. If Vendor offers any new product to Facilities prior to
such amendment, Vendor agrees that Facilities will pay the price on Exhibit A
for the most comparable Product.

 

2.11.4

New Technology Products. If a New Technology Product within a Product category
covered by this Agreement becomes available from any supplier including Vendor,
Division may evaluate and contract with such supplier to make the New Technology
Product available to Facilities without constituting a breach of this Agreement.
If requested by Division, Vendor shall negotiate in good faith to amend Exhibit
A to add such product at a price point or discount comparable to those
applicable to Products under this Agreement, or at a price comparable to those
offered by competing suppliers, whichever is lower. Vendor shall also negotiate
in good faith to amend Exhibit A to equitably reduce the pricing for any current
Products affected by the release of the New Technology Product.

 

2.12

Performance Requirements. Vendor represents and warrants that it will not change
a Product in a manner that would materially affect its specifications or
functionality without the prior written consent of Division. If Vendor fails to
obtain such consent for any such change, then:

 

2.12.1

Contracted pricing for the identified Product(s) will not be increased under any
circumstances;

 

2.12.2

Each Purchaser shall have the right to procure products comparable to the
identified Product(s) from another source without any penalty and will continue
to be in compliance with this Agreement and any Purchaser-Specific Agreements
under this Agreement; and

 

2.12.3

Division has the right to either: (a) remove the identified Product(s) from this
Agreement; or (b) reduce the award basis and contract with an alternative
supplier for the applicable product category.

 

2.13

Technology Refresh; Replacement Parts.

 

2.13.1

Useful Life. Vendor represents and warrants that it will continue to support and
provide Services to repair, upgrade and maintain those Products that are
Equipment for a minimum of ten (10) years from installation of such Product
(“Useful Life”).

Page 8 of 47

 

--------------------------------------------------------------------------------

 

 

2.13.2

Product Replacement Parts. Vendor represents and warrants that all Products,
consumables and replacement parts needed for the Useful Life of the Equipment
and needed to upgrade, repair or maintain full functionality of such Products,
including any Equipment, shall be available for not fewer than ten (10) years
following the earlier of either: (i) the date when Vendor ceases to sell the
Equipment or a reasonable substitute of the Equipment; or (ii) the expiration of
the warranty period set forth in Exhibit B plus any applicable warranty
extensions. Vendor must warrant replacement parts for at least one (1) year.

 

2.13.3

Operating System Changes; No Cost. Vendor represents and warrants that the
operating system that supports the Software and Equipment is a current operating
system, fully supported by Vendor or third party (as applicable)„ and is capable
of being Updated and Upgraded for the Useful Life of the Product. Further Vendor
represents and warrants that any and all operating system Upgrades and Updates
to every Product that contains Software will be made available to Purchaser and
provided at no cost to Purchaser for the Useful Life of the Product. For the
avoidance of doubt, any Equipment modifications or changes necessary in order
for the Equipment to continue to operate with the latest supported operating
system will also be provided to Purchaser at no cost during the Useful Life of
the Product. in the event that the Equipment cannot be modified or changed in
order to work with the latest supported operating system, then Vendor shall
provide or cause to be provided to Purchaser at no cost, substitute equipment
(“Substitutes”) which shall have the same functional capabilities of the
Equipment originally provided and shall meet or exceed the original Equipment’s
rated performance characteristics. In the event Vendor does not have a
Substitute that meets or exceeds the original Equipment’s rated performance
characteristics, then Vendor shall refund the amount paid by Purchaser for the
Equipment.

 

2.13.4

Survival of Technology Refresh Commitment. The provisions of this Section 2.13
(Technology Refresh; Replacement Parts) survive: (a) the Purchaser discontinuing
purchases of the Equipment or associated Products; (b) Vendor discontinuing the
sale of the Equipment or associated Products; and (c) the expiration or
termination of this Agreement for any reason.

 

2.13.5

Additional definitions for this Section. 2.13. “Software” shall be defined as
Vendor’s or a third party’s object code that is installed in Equipment and
provided by Vendor (itself or through any subcontractors). “Update(s)” is any
enhancement, modification, alteration, improvement, correction, revision, and
other changes to the Software, including but not limited to Updates made after
the

Page 9 of 47

 

--------------------------------------------------------------------------------

 

 

Effective Date. “Upgrade(s)” is any addition to the Software by Vendor or
applicable third party that adds new material functional capabilities to the
Software but is not an error correction or an Update or part thereof.

3.0

Rebates, Reporting, Prices, Payments

 

3.1

Rebates. Vendor shall pay Rebates based on purchases of Products and/or Services
by Purchasers in the amounts stated in Exhibit A, if any. If a percentage is
listed, then the Rebate shall be determined by multiplying the stated percentage
by the dollar amount actually paid by the Purchaser for Products and Services
purchased under this Agreement, excluding any added freight charges, taxes, any
Distributor markup (if applicable), and net of any refunds or credits on Product
returns. Rebates shall be paid to Division for payment by Division to
Purchasers. The payment of Rebates is intended to be in compliance with the
exception to the Medicaid and Medicare Anti-Kickback Statute set forth at 42
U.S.C. § 1320a-7b(b)(3)(A) and the “safe harbor” regulations set forth in 42
C.F.R. § 1001.952(h). With each Rebate payment, Vendor shall provide an
electronic report that contains sufficient detail to permit Division to
accurately allocate the appropriate amounts to each Purchaser.

 

3.2

Vendor Reports. The Vendor reports submitted pursuant to Section 3.1 shall
include a listing of each Purchaser by the Purchaser COID or GLN associated with
its ship-to address, even if Vendor uses its own customer identification number.
The Vendor reports shall be sent by e-mail to:

vendorbackup@healthtrustpg.com

Timely payment without the required reports shall be considered non-payment
until reports meeting the above requirements have been delivered to Division.

 

3.3

Prompt Payment Acknowledgement. Vendor acknowledges that failure to timely pay
Rebates, or to submit accurate reports, will delay Division’s payment and/or
reporting of Rebates to Facilities and Purchasers, thereby potentially causing
them to be unable to accurately complete cost reports required under
government-reimbursed healthcare programs.

 

3.4

Late Fees. Division shall have the right to charge, and Vendor agrees to pay, a
late fee equal to one percent (1%) per month (or the maximum allowed by law,
whichever is less) of the amount of any Rebates, or other fees not paid or
refunded by Vendor in accordance with the payment terms stated in this
Agreement. Any Purchaser shall have the right to charge, and Vendor agrees to
pay, a late fee equal to one percent (1%) per month (or the maximum allowed by
law, whichever is less) of the amount of any Purchaser overpayments not refunded
by Vendor in accordance with the payment terms stated in Section 2.9.1. Such
late fees shall also apply to other fees not paid or refunded by Vendor within
thirty (30) days of Vendor’s receipt of the applicable invoice.

Page 10 of 47

 

--------------------------------------------------------------------------------

 

 

The accrual of the late fee shall commence on the date the original payment was
due.

 

3.5

Other Reports. On or prior to the Effective Date, and thereafter upon request,
Vendor shall provide Division with electronic copies of: (i) the price list in
Exhibit A; and (ii) Vendor’s list prices for Products. On a quarterly basis,
Vendor shall also provide to Division the related product offerings reports per
Exhibit B, which shall include all applicable GTIN, GLN and GSDN data as defined
in Section 4.2 (GS1 GTIN Standards). Vendor shall also furnish, in an
agreed-upon format, any additional reports reasonably requested by Division
related to Products provided to Purchasers under this Agreement.

4.0

EDI and E-Commerce

 

4.1

Electronic Ordering. For Products and Services available directly from Vendor
(if any), Vendor shall provide, at no additional cost to Purchasers, a mechanism
for purchase order placement, confirmation, change orders and invoices to be
sent by EDI or by internet-based e-commerce system. Vendor will absorb any costs
incurred by Vendor to provide or maintain such mechanism, including third party
costs for data transfers. Vendor and the applicable Purchaser shall own all
transaction data, and Division shall have the right to access and retain such
transaction data for performance of its group purchasing functions.

 

4.2

GS1 GTIN Standards. Division and Vendor support implementation of GS1 Global
Trade Item Numbers (“GTIN”) and GLNs in the health care industry as the
standardized system for marking products with unique identifiers at all units of
use, in an effort to improve the efficiency and visibility of clinical supply
and demand chains. Vendor will assign a GTIN to identify each Product at all
applicable levels of packaging and will provide the GTIN and GLN information and
applicable Product attributes to Division via the Global Data Synchronization
Network (“GDSN”) using the services of a data pool provider certified by
GS1.  Upon Division request, Vendor will participate in compliance testing to
demonstrate that its data submissions conform to the GTIN and GLN requirements.

5.0

Price Warranty

 

5.1

Competitive Pricing. The prices, terms, and conditions under this Agreement must
be as favorable or better than those offered by Vendor to any other similarly
situated customer, excluding government entities. To the extent that Vendor is
not in compliance with this Section 5.1 and Section 8.1, Vendor shall refund to
each Purchaser the difference between the price Purchaser paid and the lower
price for each applicable purchase. Within thirty (30) days of determining that
Vendor is not in compliance, Division and Vendor shall amend this Agreement to
provide at least as favorable prices, terms, and conditions to Purchasers.

Page 11 of 47

 

--------------------------------------------------------------------------------

 

 

5.2

Price Decreases. Vendor shall notify Division if it offers any general, “across
the board” price decreases for Products or Services to a substantial number of
its customers and shall make such decreases available to Purchasers promptly and
in like amounts or percentages, as applicable.

 

5.3

Invoice Errors. If an invoice does not match purchase order information,
including but not limited to purchase order number, Products, prices set forth
in Exhibit A and other required information, then Purchaser shall have the right
to reject the invoice and request resubmission by Vendor or Distributor, and the
payment terms set forth in Exhibit 13 shall be tolled until an invoice with the
correct purchase order information has been received by Purchaser.

6.0

Taxes

 

6.1

Tax Collection. Vendor shall be registered in all taxing jurisdictions where, as
a seller of Products and/or Services under this Agreement, it is legally
required to register. Vendor shall pay to the applicable taxing authority any
federal, state, or local excise or other similar tax imposed on Vendor or for
which Vendor is legally, contractually or otherwise responsible in connection
with its sale or provision of Products and/or Services under this Agreement
(including, without limitation, the medical device excise tax, as set forth in
the Section 4191 of the Internal Revenue Code), without seeking any
reimbursement from Purchasers. Vendor shall collect from each Purchaser and pay
to the applicable taxing authority any federal, state or local sales or use tax
imposed on a Purchaser or for which a Purchaser is legally responsible in
connection with such Purchaser’s purchase or acquisition of Products and/or
Services under this Agreement. Invoices to Purchasers shall clearly and
separately state the amount of such tax. If multiple items are listed on
Vendor’s invoice, taxability per item per applicable taxing jurisdiction must be
indicated. Vendor shall promptly refund to Purchasers any overcharges of taxes
collected by Vendor from Purchasers. Vendor shall pay all amounts assessed by
any taxing authority as a result of Vendor’s failure to comply with this Section
6.1.

 

6.2

Product Information for Tax Reconciliation. Upon request, Vendor shall provide
reasonable assistance to Division and each Purchaser to provide data and
information in Vendor’s possession to assist Purchaser’s reconciliation of its
item files to Vendor’s files with regard to tax rates and taxability of Products
and/or Services, including the provision of the following information, as
applicable to Products:

 

6.2.1

Is the Product or package labeled in a manner that indicates that it is
available only with a physician’s prescription (i.e., is it a federal legend
item)?

 

6.2.2

Is the item a kit, pack, or tray? if yes, list all items contained in the kit,
pack, or tray and each item’s approximate percentage of the cost.

Page 12 of 47

 

--------------------------------------------------------------------------------

 

 

6.2.3

Is the Product intended for single patient use?

 

6.2.4

Does the Product carry a National Drug Code (“NDC”) label or serve as a generic
equivalent for a product carrying an NDC label?

 

6.2.5

Is the Product medicated? If yes, what is the primary active ingredient?

 

6.3

Tax Information. Upon request, Vendor shall furnish to Division and each
Purchaser a copy of Vendor’s registration certificate and number within each
taxing jurisdiction prior to collecting such sales or use taxes. If a Purchaser
is a tax-exempt entity, such Purchaser shall furnish Vendor with any documents
necessary to demonstrate its tax-exempt status, and Vendor shall honor
Purchaser’s tax-exempt status as appropriate under applicable state law. Vendor
shall also provide to each Purchaser Vendor’s Federal Tax Identification number
upon request.

7.0

Vendor Performance; Cancellation

 

7.1

Performance Warranty for Direct Purchases and Services. For purchases made
directly from Vendor (if any), Vendor represents and warrants that it shall
maintain sufficient inventory and transportation arrangements to comply with the
delivery time and the Required Fill Rate stated in this Agreement. Further, for
Services provided by Vendor, Vendor represents and warrants that it shall comply
with the performance time, if any, stated in this Agreement or permitted
Purchaser-Specific Agreement. In any instance where Vendor anticipates that it
will not be able to comply with the delivery time and/or the Required Fill Rate
for Products, or the performance time for Services, Vendor shall promptly
attempt to resolve the issue to each affected Purchaser’s reasonable
satisfaction, which may include Purchaser’s acceptance of alternative delivery
or performance dates or, with respect to Products, the provision of an
acceptable substitute from Vendor at the same or lower price as the unavailable
Product. Without limiting the cancellation rights set forth in Section 7.3
(Cancellation of Orders), where Vendor is unable to comply with the foregoing
performance warranty, Purchaser shall also have the right to order a substitute
product or services from another supplier, in which case Vendor shall reimburse
Purchaser for any cost incurred (including freight, as applicable) in excess of
the cost Purchaser would have paid for Vendor’s unfulfilled order.
Notwithstanding any provision to the contrary contained in this Agreement,
Vendor shall be responsible for paying additional costs, if any, for expediting
shipment to meet the delivery obligations stated in this Agreement, including
Products subject to a backorder, or to meet its performance obligations.

 

7.2

No Breach of Award or Commitment. Neither Division nor Purchaser shall be deemed
to be in breach of this Agreement (including award status and any individual
Purchaser-specific Agreement or other commitment terms) by entering into a
contract for or purchasing replacements for Products that, due to

Page 13 of 47

 

--------------------------------------------------------------------------------

 

 

Vendor’s supply problems or Product Recall, Vendor or a Distributor is unable to
provide Products as required by this Agreement.

 

7.3

Cancellation of Orders. Purchaser may cancel any order arising out of this
Agreement in whole or in part, without liability, if: (i) Products have not been
shipped or Services have not been provided as of the date of Vendor’s receipt of
notice of cancellation (unless Products are custom orders); (ii) Product
deliveries arc not made or Services not provided at the time and in the
quantities specified; (iii) Products (or the possession and use thereof) or
Services infringe, misappropriate or are alleged to infringe or misappropriate
any third party patent, trademark, copyright, trade secret or other intellectual
property right; (iv) Products (or the possession and use thereof) or Services
fail to comply with the terms of this Agreement or with any applicable law or
regulation; or (v) Products are subject to Recall. Also, Purchaser may
immediately cancel any order where Vendor is in breach of the Warranty of
Non-exclusion, as set forth in Section 14.9. To cancel, Purchaser shall give
notice to Vendor in writing, and to the extent specified in such notice, Vendor
shall immediately terminate deliveries or performance under the order.

 

7.4

Fill Rate Requirements. Vendor represents and warrants that it shall meet or
exceed a ninety-five percent (95%) Fill Rate (unless a different Fill Rate is
specified in Exhibit B) for each Product during the Term (the “Required Fill
Rate”). Any failure by Vendor to maintain the Required Fill Rate for any Product
(whether such Product is supplied directly to Purchasers or to a Distributor)
that is not cured within thirty (30) days following written notice from Division
shall be deemed a breach of this Agreement. In the event of such failure to
cure, in addition to any other rights or remedies of Division, Division may
convert the award status for such Product to an Optional Source Award with no
change in pricing.

8.0

Shipping Terms for Direct Purchases

For purchases made directly from Vendor, shipping terms and freight payment
responsibility shall be in accordance with this Section 8.0 and Exhibit B.

 

8.1

Freight Charges. If and to the extent freight charges are included in the
Product’s purchase price, Vendor represents and warrants that such charges will
remain reasonable and market competitive. If freight charges are not included in
the Product’s purchase price, Vendor shall invoice Purchaser only the actual
amount the carrier charges Vendor to ship such Product. Under no circumstances
(including Section 8.3, Third Party Freight Management Service) may Vendor
charge any fees related to delivery by Vendor Personnel, any processing or
minimum order fees, or any other shipping or handling charges whatsoever.

 

8.2

Packing and Risk of Loss. Vendor assumes all responsibility for proper packing
of Products for safe shipment to Purchaser and in accordance with carrier

Page 14 of 47

 

--------------------------------------------------------------------------------

 

 

requirements and applicable laws and regulations. Products shall be shipped
F.O.B. Destination unless expressly provided otherwise in Exhibit B.

 

8.3

Third Party Freight Management Service. If freight is not included in the
Product’s purchase price, Vendor shall ship the Products using a
Purchaser-designated freight management service upon request by such Purchaser.
Delivery terms shall be F.O.B. Destination, bill Purchaser or Purchaser’s
designee, for payment by Purchaser to the carrier directly. If Vendor fails to
ship Products through the designated carrier, Vendor shall reimburse Purchaser
for the total freight charges incurred by Purchaser.

 

8.4

Inspection. Upon inspection at any time after receipt, Purchaser may reject
Products that (i) are found not to comply with Purchaser’s purchase order,
including quantities and delivery time; (ii) in any way fail to comply with the
warranties provided under this Agreement or with applicable law; or (iii) are
damaged in shipment. Purchaser may hold any Product rejected for reasons
described in this Agreement pending Vendor’s instructions, or Purchaser, at
Purchaser’s option, may return such Products to Vendor at Vendor’s expense,
F.O.B. Origin, Freight Collect.

9.0

Representations and Warranties for Products and Services; Disclaimer of
Liability

 

9.1

Product Warranties. Vendor represents and warrants to Division and Purchasers
that the Products when received by Purchaser:

 

9.1.1

are new, unadulterated and not used, remanufactured or reconditioned (unless
specified in the Purchaser’s order);

 

9.1.2

are free from defects, whether patent or latent, in design, materials or
workmanship;

 

9.1.3

have packaging, labeling and inserts that conform to and comply with the
requirements of all applicable industry, accreditation, commission and
regulatory standards, and applicable federal, state and local laws, regulations
and ordinances (including those of the Joint Commission and Medicare/Medicaid
conditions of participation);

 

9.1.4

conform with statements in Vendor’s Product inserts, advertising literature,
user documentation, specifications, and written warranties for the Products;

 

9.1.5

are marked with an industry standard barcode for each unit of measure associated
with each Product;

 

9.1.6

carry a safety mark, if required by OSHA, from a National Recognized Testing
Laboratory (“NRTL”) for use of electrical equipment in a public facility (as
specified in the OSHA 29 C.F.R.

Page 15 of 47

 

--------------------------------------------------------------------------------

 

 

Standards, Part 1910, Subpart S-Electrical, Sec 1910.399, including any
amendments thereto);

 

9.1.7

are listed with Underwriters Laboratory (“UL”) or a nationally recognized
testing laboratory as suitable for use in a healthcare facility, if such listing
is available for Products; if Products include medical electrical equipment,
Products shall meet or exceed the requirements of either UL-544 or UL 60601-1
Medical Electrical Equipment, Part 1: General Requirements for Safety, as
amended or superseded, or the then most current UL, National Fire Protection
Association (“NFPA”) 99, NFPA 70, FDA, or other applicable standard/code that
addresses the safety and marking requirements of electrical medical devices
(references to UL or NFPA code sections in this Section 9.1 shall also be deemed
to apply to any amendments or superseding sections thereto);

 

9.1.8

if the Products are electrically powered, each Product is provided with a
heavy-duty grade power cord that meets the requirements of UL-544, UL 60601-1,
or NFPA 99 § 8-4.1 (and subsets) or the then most current UL, NFPA 99, NFPA 70,
FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; the adapters and extension cords, if
needed, for the use of this Product, meet the requirements of NFPA 99 §
8-4.1.2.5 or the then most current UL, NFPA 99, NFPA 70, FDA, or other
applicable standard/code that addresses the safety and marking requirements of
electrical medical devices; and to the extent other requirements of NFPA apply
to any Product, whether or not specifically referenced in this Agreement,
Products will comply with such applicable NFPA standards;

 

9.1.9

to the extent applicable, meet the requirements of NFPA 99 for Health Care
Facilities, Chapter 8 or UL 544 or UL 2601-1 or the then most current UL, NFPA
99, NFPA 70, FDA, or other applicable standard/code that addresses the safety
and marking requirements of electrical medical devices, with maximum leakage
current not to exceed the values set forth in NFPA 99 § 7-5.1.3 or 7-5.2 or the
then most current UL, NFPA 99, NFPA 70, FDA, or other applicable standard/code
that addresses the safety and marking requirements of electrical medical
devices, as applicable. (Actual leakage current test values for Products shall
be furnished by Vendor at the request of Division or any Purchaser);

 

9.1.10

if the Products are equipment intended for use in an operating room environment
or other location with anesthetizing equipment, each Product is labeled in
accordance with NFPA 99 § 9-2.1.8.3 or the then most current UL, NFPA 99, NFPA
70, FDA, or other applicable standard/code that addresses the safety and marking

Page 16 of 47

 

--------------------------------------------------------------------------------

 

 

requirements of electrical medical devices; each Product label shall indicate
whether it is suitable for use in anesthetizing locations under the requirements
of NFPA 70 § 13-4.1 and 99 § 7-5.1 or the then most current UL, NFPA 99, NFPA
70, FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; if Product is intended to be used in
locations where flammable anesthetics are used, the Product shall be marked in
accordance with NFPA 70 § Article 505-9 or the then most current UL, NFPA 99,
NFPA 70, FDA, or other applicable standard/code that addresses the safety and
marking requirements of electrical medical devices;

 

9.1.11

if the Products are equipment, each Product is shipped with an operator or user
manual (may be in compact disc form or downloaded from Vendor’s website) that
includes:

 

9.1.11.1

Illustrations that show locations of controls;

 

9.1.11.2

Explanation of the function of each control;

 

9.1.11.3

Illustrations of proper connection to the patient and other equipment;

 

9.1.11.4

Step-by-step procedures for proper use of the appliance; Safety precautions (or
considerations) in application and in servicing;

 

9.1.11.5

Effects of probable malfunctions on patient and employee safety;

 

9.1.11.6

Difficulties that might be encountered, and care to be taken if the Product is
used on a patient at the same time as other electric devices;

 

9.1.11.7

Circuit diagrams for the particular Product shipped; Functional description of
the circuits in Product;

 

9.1.11.8

Power requirements, heat dissipation, weight, dimensions, output current, output
voltage and other pertinent data for the Product;

 

9.1.11.9

All other warnings and instructions necessary to operate the equipment safely,
effectively, and efficiently; and

 

9.1.11.10

Troubleshooting guide;

 

9.1.12

if the Products are equipment, each Product contains:

 

9.1.12.1

Condensed operating instructions clearly and permanently displayed on the
Product itself;

 

9.1.12.2

Nameplates, warning signs, condensed operating instructions, labels, etc. that
are legible and will remain so for the expected life of the Product under the
usual stringent hospital service cleaning conditions;

Page 17 of 47

 

--------------------------------------------------------------------------------

 

 

9.1.12.3

Labeling in compliance with the medical device labeling requirements under the
applicable FDA rules, regulations, and guidelines; and

 

9.1.12.4

Labeling that provides all other warnings and instructions necessary to operate
the equipment safely, effectively, and efficiently; and

 

9.1.13

are: (i) not “tracked devices” (as defined in 21 C.F.R. § 821.1, as such may be
amended from time to time), unless Vendor provides the tracking requirements
applicable to such Product in Exhibit B; and (ii) if any Product is a “tracked
device,” the disclosures in Exhibit B regarding the applicable tracking
requirements for such Product are true and accurate.

 

9.2

Product Failures. If any Product purchased under this Agreement fails to
function in accordance with the warranties stated in this Agreement within the
warranty period stated in Exhibit B, then Vendor shall promptly repair or
replace the Product, at Purchaser’s option, at no additional cost to Purchaser.
if the Product is an implanted medical device that is removed from a patient due
to such failure to function, Purchaser shall have the additional option to
require that Vendor refund the original purchase price, including any shipping
fees and taxes paid by Purchaser.

 

9.3

Good Title. Vendor represents and warrants to Division and Purchasers that
Vendor has good title to the Products supplied and that the Products are free
and clear from all liens, claims and encumbrances.

 

9.4

Intellectual Property Rights.

 

9.4.1

Warranty of Non-Infringement. Vendor represents and warrants to Division and
Purchasers that it has investigated the design and specifications for all
Products to determine if any of the Products (or the possession or use thereof)
infringe or misappropriate the patent, trade secret, trademark, copyright or
other intellectual property rights of any third party, and has determined that,
and hereby represents and warrants to Division and Purchasers that the Products
and the possession and use thereof by Purchasers in the manner intended by
Vendor do not infringe or misappropriate the patent, trade secret, trademark,
copyright or other intellectual property rights of any third party.

 

9.4.2

Remedies. If a Product is alleged to infringe or misappropriate or is believed
by Vendor to infringe upon any copyright, patent or trademark, or misappropriate
any trade secret of a third party, Vendor, at Vendor’s sole expense, may elect
to: (i) modify the Product so that such Product is non-infringing and
functionally equivalent; (ii) replace the Product with a non-infringing product

Page 18 of 47

 

--------------------------------------------------------------------------------

 

 

that is functionally equivalent; or (iii) obtain the right for Purchasers to
continue using the Product. If none of the foregoing occurs, Purchasers may
return to Vendor any remaining inventory of such Product, and in such case,
Vendor shall refund all amounts paid for such Product. Pursuant to Section 10.0
(Indemnity), Vendor further agrees to indemnify Division and Purchasers against
any claim of infringement, misappropriation or alleged infringement or
misappropriation of any patent, trademark, copyright, trade secret or other
intellectual property right, resulting from the possession or use of the
Products.

 

9.4.3

No Additional Fees. If the Products and the use thereof are covered by any
intellectual property rights of Vendor or its Affiliates, provided Purchaser has
paid the purchase price for the Products, Purchaser shall have the right to use
the Products in the manner intended by Vendor without paying any additional fees
to Vendor or Vendor’s Affiliates.

 

9.5

Services Warranties. Vendor represents and warrants to Division and Purchasers
that:

 

9.5.1

the Services conform with statements in Vendor’s advertising literature, user
documentation, specifications, and written warranties for the Services,
including any project-specific Service warranties and any Services warranties
stated herein;

 

9.5.2

the Services provided conform to the requirements of all applicable industry,
accreditation, committee and regulatory standards and applicable federal, state
and local laws, regulations and ordinances (including those of the Joint
Commission and Medicare/Medicaid conditions of participation);

 

9.5.3

the Services shall be performed timely, in a workman-like manner, consistent
with industry standards, and only by Vendor Personnel that have been
sufficiently trained to perform assigned Services; and otherwise in conformance
with any standards provided in any Exhibit to this Agreement;

 

9.5.4

Vendor shall obtain at its own cost any and all necessary consents, licenses,
approvals, and permits required for the provision of Services;

 

9.5.5

Vendor will not employ or use any individual to perform Services who is not
legally authorized to work in the United States; and

 

9.5.6

Vendor shall (and shall require that any Subcontractors shall) (i) retain
exclusive responsibility for the payment of wages, salaries, benefits, taxes
and/or other payments to, or in respect of, Vendor

Page 19 of 47

 

--------------------------------------------------------------------------------

 

 

Personnel; (ii) remain the common law employer of Vendor Personnel; (iii) retain
the authority to manage, direct and control the day-to-day work of Vendor
Personnel; and (iv) inform Vendor Personnel in writing that they are not
eligible to receive benefits offered to employees of customers of Vendor and4r
Subcontractor (in a manner inclusive of Division, any Purchaser and/or their
respective Affiliates) and retain written confirmation of same.

 

9.6

Training. Vendor represents and warrants that if Vendor Personnel provide
Product training to Purchaser employees or physicians: (i) the predominant
purpose of the training is provide instruction on the use of the Products
consistent with the Products specifications and intended use; (ii) the training
is not for instruction on how to market the Products or procedures using the
Products; (iii) the training is not intended to encourage investment in Vendor;
(iv) the training is not for instruction on how to bill any Healthcare Program;
and (v) the training has no substantial independent value to Purchaser employees
or physicians.

 

9.7

Recalls. Vendor will promptly notify Division upon becoming aware of any patient
safety issue involving the Products or Services. If any Product or any of its
components is subject to recall as that term is defined under 21 C.F.R. Part 7,
or a voluntary recall by Vendor, or is subject to an FDA-initiated court action
for removing or correcting violative, distributed products or components (any of
the foregoing being referred to as a “Recall”), Vendor shall notify Purchasers
and Division within twenty-four (24) hours after becoming aware of any Recall or
after Vendor provides notice of the Recall to the FDA. Notices to Division shall
be sent by e-mail to:

vendorrecal@healthtrustpg.com

Vendor will comply with any process mandated by the FDA, if applicable, to
address such Recall with each Purchaser. If a Recall notice suggests or requires
that a Product or any component of a Product be returned or otherwise removed
from use, Purchasers shall have the right to return to Vendor or Distributor (if
purchased from a Distributor) any such Products at Vendor’s expense, including
return shipping, and Vendor shall reimburse Purchaser for its original costs,
including freight, in acquiring such Product. For any other Recall which
provides Purchaser the option of Vendor repair or replacement of the Product, if
Vendor is unable to do so to Purchaser’s satisfaction, Purchaser shall have the
right to return the Product for reimbursement and refund at Vendor’s expense as
provided in the preceding sentence. To the extent such Recall precludes Vendor
from supplying any Products or Services under this Agreement, any Purchaser
compliance requirements or purchase requirements under this Agreement or any
Purchaser-Specific Agreement shall not be effective for as long as Vendor is
unable to supply such Products, and a Purchaser’s pricing will not change for
failure to meet the compliance or purchase requirements during the Vendor’s
inability to supply.

Page 20 of 47

 

--------------------------------------------------------------------------------

 

 

9.8

Business Continuity Plan. Vendor represents and warrants to Division and
Purchasers that it has and shall maintain a business continuity and disaster
recovery plan to enable delivery of Products or Services upon the occurrence of
any event or circumstance beyond Vendor’s reasonable control, including without
limitation acts of God, war or terrorist attack, pandemic, riot, fire,
explosion, catastrophic weather event or natural disaster at its primary
manufacturing and distribution locations, and agrees to review such plan with
Division upon request.

 

9.9

Liability Limitations Mitigation.

 

9.9.1

Neither Party nor any Purchaser shall be liable to the other for the other’s
special, consequential, punitive, incidental or indirect damages, however
caused, on any theory of liability, and whether or not they have been advised of
the possibility of such damages, except:

 

9.9.1.1

as may arise from a Party’s or any Purchaser’s gross negligence, willful
misconduct, fraud or violation of applicable law or regulation;

 

9.9.1.2

as may arise from a Party’s or any Purchaser’s breach of Section 11.0
(Confidentiality); or

 

9.9.1.3

obligations pursuant to Section 9.7 (Recalls) or Sections 10.1 and 10.2 (Vendor
Indemnification; Comparative Fault).

 

9.9.2

Any reasonable costs and expenses incurred by Division and any Purchasers to
mitigate or lessen any damages or harm caused by any failure of Products or
Services to comply with the warranties referenced in this Agreement shall be
considered direct damages.

10.0

Indemnity

 

10.1

Vendor Indemnification. Vendor agrees to and does defend, indemnify and hold
harmless Division and each Purchaser, their respective Affiliates, successors,
assigns, directors, officers, agents and employees (“Division Indemnitees”) from
and against any and all liabilities, demands, losses, damages, costs, expenses,
fines, amounts paid in settlements or judgments, and all other reasonable
expenses and costs incident thereto, including reasonable attorneys’ fees
(collectively referred to as “Damages”) arising out of or resulting from: (i)
any claim, lawsuit, investigation, proceeding, regulatory action, or other cause
of action, arising out of or in connection with Products or Services, or the
possession and/or use of the Products and/or Services (“Injury”); (ii) the
breach or alleged breach by Vendor of the representations, warranties or
covenants contained in this Agreement or in materials furnished by Vendor or any
Vendor Personnel; or (iii) any infringement, misappropriation or alleged
infringement or misappropriation of any patent, trademark,

Page 21 of 47

 

--------------------------------------------------------------------------------

 

 

copyright, trade secret or other intellectual property right resulting from the
purchase of Products and/or Purchasers’ possession and use thereof, as well as
from receipt of any Services provided under this Agreement.

 

10.2

Comparative Fault. If an Injury is caused by the negligence or fault of both
Vendor (and/or any Vendor Personnel), on the one hand, and any of the Division
Indemnitees, on the other hand, the apportionment of said Damages shall be
shared between Vendor and such Division Indemnitees based upon the comparative
degree of each other’s negligence or fault, and each shall be responsible for
its own defense and costs, including but not limited to the costs of defense,
attorneys’ fees, witnesses’ fees and expenses incident thereto.

 

10.3

Indemnification Process. If any demand or claim is made or suit is commenced
against an Division Indemnitee for which Vendor has an indemnity obligation
under this Section 10.0, written notice of such shall be provided to Vendor,
Vendor shall undertake the defense of any such suit, and such Division
Indemnitee shall cooperate with Vendor in the defense of the demand, claim or
suit to whatever reasonable extent Vendor requires and at Vendor’s sole expense.
Vendor shall have the right to compromise such claim at Vendor’s expense for the
benefit of such Division Indemnitee, except that prior written consent of the
Division Indemnitee is required if such compromise would seek to obligate a
Division Indemnitee in any respect. Notwithstanding the foregoing, if Vendor
fails to assume its obligation to defend, a Division Indemnitee may do so to
protect its interest and seek reimbursement from Vendor.

 

10.4

Reimbursement of Costs for Third Party Litigation. With respect to any
litigation involving only one of the Parties or any of its Affiliates (the
“Litigating Party”), if any subpoena or other legally binding request related to
such litigation is served on the other Party (or on any Purchaser if Vendor or
any of its Affiliates is the Litigating Party) (the “Subpoenaed Party”)
requesting copies of documents maintained by the Subpoenaed Party, the
Litigating Party shall reimburse the Subpoenaed Party for its out-of-pocket
costs associated with compliance with such request, including reasonable
attorneys’ fees.

11.0

Confidentiality

 

11.1

Confidentiality Obligations. During the Term and surviving its expiration or
termination, both Parties will regard and preserve as confidential and not
disclose publicly or to any third party (other than their respective Affiliates)
the Confidential Information of the other Party, its Affiliates or any
Purchaser. Subject to Section 11.2, each Party agrees to use the Confidential
Information of the other Party, its Affiliates or any Purchaser solely for
purposes of performing its obligations under this Agreement. All Confidential
Information shall remain the property of the Disclosing Party.

Page 22 of 47

 

--------------------------------------------------------------------------------

 

 

11.2

Permitted Uses of Confidential Information. Notwithstanding the definition of
Confidential Information or any provision to the contrary contained in this
Agreement: (1) Division, Division Affiliates and Purchasers shall have the right
to use Vendor pricing information on Products and/or Services for their internal
analyses (including their materials management functions) and to disclose such
information to third party consultants for performance of such analyses pursuant
to a confidentiality agreement; (ii) Division shall have the right to disclose
terms and pricing information and provide copies of this Agreement to its
Affiliates, Facilities, potential purchasers of any Facility, potential
Facilities and any third party consultants of any of the foregoing, provided
such disclosure is made pursuant to a confidentiality agreement; (iii) Division
and Purchasers shall have the right to provide Product and/or Service pricing
information to third party e-commerce companies that process orders between
Purchasers and Vendor; and (iv) any Receiving Party shall have the right to
disclose information which such Receiving Party is requested or required to
disclose by law, court order, subpoena or government agency request, provided
that immediate notice of such request is given to the Disclosing Party (unless
such notice is prohibited by law or court or government agency order) to provide
the Disclosing Party with an opportunity to oppose such request for disclosure.
Any confidentiality agreement required by this Section 11.2 shall have terms
that are at least as strict as those contained in Section 11.1 and this Section
11.2.

 

11.3

HIPAA Requirements. Vendor acknowledges that many Purchasers are “covered
entities” and/or “business associates” as those terms are defined at 45 C.F.R. §
160.103. To the extent applicable to this Agreement, Vendor agrees to comply
with the Health Information Technology for Economic and Clinical Health Act of
2009 (the “HITECH Act”), the Administrative Simplification Provisions of the
Health Insurance Portability and Accountability Act of 1996, as codified at 42
U.S.C. § 1320d et seq. (“H1PAA”) and any current and future regulations
promulgated under either the HITECH Act or HIPAA, including without limitation
the federal privacy regulations contained in 45 C.F.R. Parts 160 and 164 (the
“Federal Privacy Regulations”), the federal security standards contained in 45
C.F.R. Parts 160 and 164 (the “Federal Security Regulations”), and the federal
standards for electronic transactions contained in 45 C.F.R. Parts 160 and 162
(the “Federal Electronic Transactions Regulations”), all as may be amended
and/or supplemented from time to time, all collectively referred to herein as
the “HIPAA Requirements”. Vendor shall not use or further disclose any
“Protected Health information”, including “Electronic Protected Health
Information” (as such terms are defined in the HIPAA Requirements) other than as
permitted by the HIPAA Requirements and the terms of this Agreement. Vendor will
make its internal practices, books, and records relating to the use and
disclosure of Protected Health information available to the Secretary of Health
and Human Services (“HHS”) to the extent required for determining compliance
with the HIPAA Requirements. Vendor agrees to enter into any further agreements
as necessary to facilitate compliance with the HIPAA Requirements.

Page 23 of 47

 

--------------------------------------------------------------------------------

 

 

11.4

Data Use. Vendor shall not distribute, sell, market or commercialize data
(whether or not deemed Confidential Information) made available by Division or
Purchasers or related to purchases by Purchasers, create derivative products or
applications based on such data, or otherwise use such data in any manner not
expressly permitted in this Agreement or permitted in writing by the Purchaser.

12.0

Insurance

Vendor shall maintain, at its own expense and in the minimum amounts specified
in Exhibit B, commercial general liability insurance (including coverages for
product liability, completed operations, contractual liability and personal
injury liability) on an occurrence or claims-made basis covering Vendor for
claims, lawsuits or damages arising out of its performance under this Agreement,
and any negligent or otherwise wrongful acts or omissions by Vendor or any
Vendor Personnel, with Division listed as an additional insured. If such
coverage is provided on a claims-made basis, such insurance shall continue
throughout the Term, and upon the termination or expiration of this Agreement,
or the expiration or cancellation of the insurance, Vendor shall: (i) renew the
existing coverage, maintaining the expiring policy’s retroactive date; or (ii)
purchase or arrange for the purchase of either an extended reporting endorsement
(“Tail” coverage) from the prior insurer, or “Prior Acts” coverage from the
subsequent insurer, with a retroactive date on or prior to the Effective Date
and, in either event, for a period of three (3) years following the termination
or expiration of this Agreement. Vendor shall also maintain Automobile Liability
insurance with limits of one million dollars ($1,000,000.00) per accident,
Worker’s Compensation with statutory limits as applicable, and Employer’s
Liability insurance with limits of one million dollars ($1,000,000.00). Vendor
shall provide Division with a copy of all certificates of insurance evidencing
the existence of all coverage required under this Agreement upon request. Vendor
shall provide Division with no fewer than thirty (30) days prior written notice
of a material reduction in the liability policies of Vendor. For avoidance of
doubt, any insufficiency of Vendor’s insurance limits or denial of coverage by
Vendor’s insurance carriers shall in no way limit Vendor’s liability for damages
under this Agreement.

13.0

Termination of Agreement

 

13.1

Termination with Cause. In addition to any other termination rights set forth in
this Agreement, Vendor and Division each shall have the right to terminate this
Agreement in its entirety or with respect to certain Products or Services for
Cause, which is not cured within thirty (30) days following receipt of written
notice thereof specifying the Cause. Vendor and any Purchaser each shall have
the right to terminate any of their respective obligations under this Agreement
(or Purchaser-Specific Agreement, if any) as to the other for Cause, which is
not cured within thirty (30) days following receipt of written notice thereof
specifying the Cause.

 

13.2

Termination without Cause. Division shall have the right to terminate this
Agreement in its entirety or with respect to certain Products or Services,
without

Page 24 of 47

 

--------------------------------------------------------------------------------

 

 

Cause and without any liability to Vendor for such termination, by providing at
least sixty (60) days’ prior written notice to Vendor.

 

13.3

Change of Control. Except in the event of a “significant organizational
transaction” (as defined in Section 19.4), Division also shall have the right to
terminate this Agreement in its entirety or with respect to certain Products or
Services, by providing sixty (60) days’ prior written notice to Vendor, upon the
transfer, directly or indirectly, by sale, merger or otherwise, of: (i)
substantially all of the assets of Vendor or its ultimate parent or any
permitted assignee (upon assignment to such assignee); or (ii) fifty percent
(50%) or more of the ownership interest of Vendor, its ultimate parent or any
such permitted assignee.

 

13.4

Remedies. Subject to the provisions of Section 19.9, any termination by either
Party, whether for breach or otherwise, shall be without prejudice to any claims
for damages or other rights against the other Party, or between Vendor and any
Purchaser, that preceded termination. No specific remedy set forth in this
Agreement shall be in lieu of any other remedy to which a Party or any Purchaser
may be entitled pursuant to this Agreement or otherwise at law or equity.

 

13.5

Effect of Expiration or Termination. Notwithstanding anything in this Agreement
to the contrary, in the event that this Agreement expires or is terminated
without a replacement agreement for Products and Services between the Parties,
and any separate agreement entered into directly by a Facility with Vendor
remains in effect, the provisions of this Agreement shall survive and be deemed
incorporated into such separate agreement, and shall remain in full force and
effect until: (i) such Facility ceases being an Affiliate of Division, or (ii)
such separate agreement is terminated or expires.

 

13.6

Transition. The Parties agree that, upon request of Division, the Expiration
Date shall be extended for a period of ninety (90) days if Division, in its
reasonable discretion, deems such extension necessary to assist Purchasers with
a smooth transition from purchasing under this Agreement to purchasing under any
other agreement. Notwithstanding the foregoing, no purchasing requirements or
compliance level commitments shall be applicable during this transition period.

 

13.7

Effect of Expiration or Termination. Notwithstanding anything in this Agreement
to the contrary, in the event that this Agreement expires or is terminated
without a replacement agreement for Services between the Parties, and any
separate agreement entered into directly by a Purchaser with Vendor remains in
effect, the provisions of this Agreement shall survive and be deemed
incorporated into such separate agreement, and shall remain in full force and
effect until: (i) such Purchaser ceases being an Affiliate of Division, or (ii)
such separate agreement is terminated or expires.

Page 25 of 47

 

--------------------------------------------------------------------------------

 

 

13.8

National Agreement. Division shall have the right to terminate this Agreement in
its entirety or with respect to certain Products or Services on thirty (30)
days’ prior notice in the event Vendor enters into a national agreement with
HealthTrust Purchasing Group, L.P., and/or HCA Management Services, L.P., and
Division elects to continue doing business with Vendor under such national
agreement.

14.0

Compliance Requirements; Books and Records; Credentialing;

 

14.1

Compliance with Applicable Law; Vendor Licensure. Each Party represents and
warrants to the other Party (and in the case of Vendor, to the Purchasers as
well) that each of its and its Affiliates’ performance under this Agreement will
at all times comply with all applicable federal, state and local laws,
ordinances and regulations. Vendor represents and warrants to Division and
Purchasers that each of Vendor and its Affiliates has obtained and will obtain
and maintain during the Term all licenses, permits and approvals required by
applicable laws and regulations for each of its and its Affiliates’ performance
under this Agreement.

 

14.2

Child Labor and Human Trafficking. Vendor represents and warrants to Division
and Purchasers that Vendor, any Subcontractors, and its manufacturers of
Products prohibit any form of human trafficking, child labor or other
exploitation of children, in compliance with applicable labor and employment
laws and standards, including the International Labour Organization’s Minimum
Age Convention (No. 138). Vendor further represents and warrants that it
undertakes periodic inspections or reviews of any Subcontractors and
manufacturers of Products to ensure compliance with the foregoing and
disqualifies such Subcontractors and manufacturers determined to be
non-compliant.

 

14.3

Conflict Minerals. Vendor agrees that it will comply with U.S. Securities and
Exchange Commission disclosure rules and other regulations regarding “conflict
minerals”, including the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and that it will undertake periodic inspections of any Subcontractors and
manufacturers of Products to ensure compliance with the foregoing.

 

14.4

Access to Vendor Records.

 

14.4.1

To the extent the requirements of 42 C.F.R. § 420.300 et seq. are applicable to
the transactions contemplated by this Agreement, Vendor shall make available to
the Secretary of IIHS, the Comptroller General of the Government Accountability
Office (“GAO”) and their authorized representatives, all contracts, books,
documents and records relating to the nature and extent of charges under this
Agreement until the expiration of six (6) years after Products and Services are
furnished under this Agreement if

Page 26 of 47

 

--------------------------------------------------------------------------------

 

 

Products or Services are of the type reimbursable under Medicare or any other
government healthcare program.

 

14.4.2

If Vendor subcontracts with an organization “related” to Vendor to fulfill
Vendor’s obligations under this Agreement, and if said subcontract is worth ten
thousand dollars ($10,000.00) or more over a consecutive twelve (12) month
period, Vendor shall ensure that such subcontract contains a clause
substantially identical to Section 14.4.1, which permits access by the HHS, GAO
and their representatives to the “related” organization’s books and records.

 

14.5

Discount Laws and Regulations.

 

14.5.1

Vendor agrees to comply with 42 U.S.C. § 1320a-7b(b)(3)(A) and the “safe harbor”
regulations regarding discounts or other reductions in price set forth at 42
C.F.R. § 1001.952(h).

 

14.5.2

Vendor shall include language in each invoice sufficient to advise Purchasers of
whether or not such invoice reflects a Rebate or other reduction in price, or is
net of any discounts, applicable to the Products and/or Services purchased.

 

14.5.3

When Vendor sends Purchasers invoices listing charges that include a capital
cost component (e.g., equipment that must be either capitalized or reported as
lease expense) and/or an operating cost component (e.g., services and/or
supplies), Vendor shall separately list the prices, shipping fees and taxes
applicable to equipment, supplies and services. The price for all capital
component items must be reported on the invoice at the net price, with no
discount or Rebate to be received separately or at a later point in time.

 

14.6

Government Contractor Requirements. Divisionism not a federal government
contractor; however, some of the Purchasers that will purchase from Vendor under
this Agreement may be federal government contractors or subcontractors. If
applicable, Vendor shall abide by the requirements of 41 C.F.R. §§ 60-1.4(a),
60¬300.5(a) and 60-741.5(a). These regulations prohibit discrimination against
qualified individuals based on their status as protected veterans or individuals
with disabilities, and prohibit discrimination against all individuals based on
their race, color, religion, sex, sexual orientation, gender identity or
national origin. Moreover, these regulations require that covered prime
contractors and subcontractors take affirmative action to employ and advance in
employment individuals without regard to race, color, religion, sex, sexual
orientation, gender identity, national origin, protected veteran status or
disability. Vendor may also be subject to the Executive Order 13496 and
implementing regulations at 29 C.F.R. Part 471, Appendix A to Subpart A.

 

14.7

Audit Rights.

Page 27 of 47

 

--------------------------------------------------------------------------------

 

 

14.7.1

Right to Audit Vendor. Division shall have the right to review Vendor’s books,
documents and records (whether in hard copy, electronic or other form) that
pertain directly to the accounts of Division, Purchasers, and their Affiliates,
Vendor’s compliance with the terms of this Agreement, the amounts payable to
Vendor under this Agreement, and Rebates payable by Vendor for the Products and
Services provided by Vendor hereunder. Division shall exercise such right only
during normal business hours and with reasonable advance notice to Vendor. The
audit may be conducted by employees of Division or its Affiliates (including
contract employees) or by an external auditing firm selected by Division.

 

14.7.2

Methodology. The methodology for such audit may include sampling and
extrapolation in accordance with standard statistical estimations. In connection
with any such audit, Vendor shall provide an aging report, as well as a report
containing the following data fields: COLD, GLN, Customer Number,
Facility/Customer Name, Street Address, City, State, Invoice Date, Invoice
Number, PO Number, Division Contract Number, Contract Name and Description,
/Product/Item Number, Product/Item Description, Unit of Measure, Quantity
Shipped, Unit Price, Extended Price, UOM Conversion Factor and UOM Type.
Division reserves the right to reasonably request, and Vendor agrees to provide,
any additional data pertinent to the audit. At the request of Division, the
requested records shall be provided to Division in electronic form.

 

14.7.3

Costs. The cost of the audit, including the cost of the auditors, shall be paid
by Division. Division shall have no obligation to pay any costs incurred by
Vendor or Vendor Personnel in cooperating with Division in such audit.

 

14.7.4

Executive Summary and Payments. Upon completion of the audit, Vendor will be
notified in writing of the results (an “Executive Summary”). If no response to
the Executive Summary is received from Vendor within thirty (30) days following
its issuance, the Executive Summary shall be deemed accepted by Vendor, and
Division will issue an invoice to Vendor for any amounts due. Vendor shall pay
Division for proper application and allocation, the amount of any overcharges
and unapplied credits (as to Purchasers) and underpayments (as to Division)
determined by the audit within thirty (30) days from receipt of an invoice from
Division; Vendor shall not use the overcharges or underpayments as a set-off in
any fashion. Payment by Purchasers of negotiated prices for Products and/or
Services that are less than those listed in Exhibit A shall not be considered to
be undercharges and shall not be applied to reduce the amount of any overcharges
by Vendor. The unpaid amount of

Page 28 of 47

 

--------------------------------------------------------------------------------

 

 

any overcharges or underpayments shall be subject to a late payment fee as
stated in Section 3.4.

 

14.7.5

Disputes: Settlement Exclusions. The Parties agree to use good faith efforts to
resolve any dispute that may arise from any Executive Summary issued pursuant to
Section 14.7.4. If Division and Vendor enter into any settlement with respect to
an audit conducted hereunder, each Purchaser shall have the right to be excluded
from such settlement, provided that the pro rata portion of such settlement paid
by Vendor that is allocable to such Purchaser is refunded by Division.

 

14.8

Validation Reviews. Section 14.7 shall not be construed in any way to preclude
or otherwise limit Division or any Purchasers from conducting limited-in-scope
reviews of charges by Vendor for purchases by such Purchasers under this
Agreement and of Rebates paid in connection with those purchases, to validate
the accuracy thereof. Division shall also have the right, at any time, to
request from Vendor a copy of its list of Facilities to validate the accuracy
thereof. Vendor shall correct any inaccuracies discovered by the foregoing
reviews. For clarification purposes, such reviews will not be conducted at
Vendor’s premises or offices.

 

14.9

Warranty of Non-exclusion. Vendor represents and warrants to Division,
Purchasers and their Affiliates that Vendor and its directors, officers, and key
employees: (i) are not currently excluded, debarred, or otherwise ineligible to
participate in the federal health care programs as defined in 42 U.S.C. §
1320a-7b(f) or any state healthcare program (collectively, the “Healthcare
Programs”); (ii) have not been convicted of a criminal offense related to the
provision of healthcare items or services but have not yet been excluded,
debarred, or otherwise declared ineligible to participate in the Healthcare
Programs; and (iii) are not under investigation or otherwise aware of any
circumstances which may result in Vendor being excluded from participation in
the Healthcare Programs (collectively, the “Warranty ofNon-exclusion”). Vendor’s
representations and warranties underlying the Warranty of Non-exclusion shall be
ongoing during the Term, and Vendor shall immediately notify Division of any
change in the status of the representations and warranties set forth in this
Section 14.9. Any breach of this Section 14.9 shall give Division the right to
terminate this Agreement immediately.

 

14.10

Background Checks. Vendor agrees to perform background checks on any Vendor
Personnel who have access to, or may have access to, any Purchaser facility for
the purpose of delivering, maintaining, servicing, or removing equipment and/or
Products or participating in surgical procedures in which the Products are used,
or for the purpose of providing Services, to ensure such Vendor Personnel: (i)
are not then-currently excluded, debarred or otherwise ineligible to participate
in any Healthcare Program (as defined in Section 14.9); (ii) have not been
convicted of a criminal offense related to the provision of

Page 29 of 47

 

--------------------------------------------------------------------------------

 

 

healthcare items, products or services; (iii) have not been convicted of any
felony or are not then-currently charged with any felony; (iv) as discovered
through any background check or based upon Vendor’s knowledge, have not been
terminated from employment by any employer or contractor for theft,
misappropriation of property, or any other potentially illegal or unethical
acts; and (v) have the appropriate 1-9 documentation. Vendor shall not use any
Vendor Personnel that does not have the appropriate 1-9 documentation to provide
Products and/or Services to any Purchaser under this Agreement. Vendor shall
obtain a Purchaser’s prior written consent before using any Vendor Personnel
failing to meet any of the criteria in (i) — (iv) above to provide Products
and/or Services to any Purchaser under this Agreement or permitting any such
Vendor Personnel to have access to any Purchaser facility. Any breach of this
Section 14.10 shall give Division the right to terminate this Agreement
immediately.

 

14.11

Credentialing. Vendor represents and warrants the following to Division and
Purchasers:

 

14.11.1

Purchaser Credentialing Requirements. Vendor Personnel shall be in compliance
with such Purchaser’s credentialing, approval and other policies required to
visit the premises of a Purchaser, as applicable, including paying all related
fees and submitting all information required by Purchaser and/or Purchaser’s
credentialing verification organization in the required format and maintaining
the accuracy of such information during the Term, which may include: (i)
completed applications including scope of services requested; (ii) information
required to conduct background investigations, including social security
number(s); (iii) letters of compliance; (iv) current licensure and applicable
certifications; (v) health requirements verification; (vi) certificate(s) of
insurance; (vii) proof of Purchaser educational requirements completion; (viii)
Vendor’s job description; (ix) proof of HIPAA training; and (x) proof of
operating room protocols training;

 

14.11.2

Purchaser Network Access Requirements. As a condition precedent to any Vendor
Personnel gaining or utilizing access to any Purchaser’s information technology
systems or networks if required to perform Services, Vendor shall (i) execute,
and ensure that all Vendor Personnel providing Services utilizing such access
execute, the applicable network access agreement(s), in the form(s) provided by
such Purchaser; and (ii) submit all information required by such Purchaser,
including the information set forth in Section 14.11.1 hereof; and

 

14.11.3

List of Vendor Personnel. Vendor shall provide to each Purchaser, upon request
in the requested format, a list of Vendor Personnel providing Services on the
premises of such Purchaser, and shall

Page 30 of 47

 

--------------------------------------------------------------------------------

 

 

maintain the accuracy of such list of Vendor Personnel during the Term.

 

14.12

Potential Conflicts. Vendor shall notify Division and any applicable Facilities
of any potential conflict of interest between Vendor Personnel selling Products
and any such Facilities or their employees, representatives or independent
contractors (including physicians) possibly involved in the purchasing decision
process.

 

14.13

No Remuneration. Vendor represents and warrants to Division and Purchasers that
Vendor has not made, is not obligated to make, and will not make any payment or
provide any remuneration or items of intrinsic value to any third party or to
Division, Purchasers or their directors, officers or employees in return for
Division entering into this Agreement or for any business transacted under this
Agreement (excluding Rebates).

 

14.14

Industry Code of Conduct. Vendor represents and warrants that, in performing
Vendor’s obligations under this Agreement, it and Vendor Personnel shall comply
with a code of conduct applicable to Vendor’s industry.

 

14.15

Vendor Relations Policy. Vendor acknowledges that Division has a Vendor
Relations Policy relating to ethics and compliance issues between suppliers and
Division, and that it can access such policy through the internet at:

http://hcaethics.com/ethics/policies/

If Vendor becomes aware of any action by any Division employee or representative
that is not consistent with the provisions of Section 14.3 or of the Vendor
Relations Policy referenced above, Vendor shall advise Division’s Compliance
Officer (either by phone to 615-344-3000, or in writing to Division’s principal
place of business) or by calling Ethics Line at 1-800-455-1996.

 

14.16

Physician Ownership Interests and Compensation Arrangements

 

14.16.1

Physician Ownership Interests.  Vendor represents and warrants that it is either
(a) a publicly traded company with at least $75 million in stockholders’ equity
at the end of its most recent fiscal year or on average during the previous
three (3) fiscal years, or (b) no Physician or Immediate Family Member of a
Physician has an Ownership Interest in Vendor or a business that is affiliated
with Vendor unless the identity of such Physician has been previously disclosed
in Vendor’s Certification (defined in Section 14.16.3 below). For purposes of
this Section 14.16 only, a business that is considered affiliated with Vendor
includes, but is not limited to, a parent entity, subsidiary, or other entity
controlling, controlled by, or under common control with Vendor, with control
meaning the direct or indirect power to govern the management and policies of

Page 31 of 47

 

--------------------------------------------------------------------------------

 

 

the entity or the power to approve the entity’s transactions through a
management agreement or otherwise.

 

14.16.2

Physician Compensation Arrangements. Vendor represents and warrants that, with
respect to any and all current and future compensation arrangements between
Vendor and a Physician, an Immediate Family Member of a Physician, and. any
entity in which a Physician or an Immediate Family Member of a Physician has an
ownership interest, such compensation arrangements:

 

14.16.2.1

constitute compensation consistent with fair market value for commercially
reasonable and legitimate services under a signed written agreement;

 

14.16.2.2

do not vary with, or otherwise take into account, the volume or value of
referrals or other business generated by the Physician for or with any hospital,
ASC or health care facility, regardless of whether said compensation otherwise
satisfies the special rules set forth in 42 C.F.R § 411.354(d)(2) or (d)(3); and

 

14.16.2.3

if in the form of consulting, product development, royalty agreement or similar
arrangements, expressly exclude from the compensation or royalty payment any
revenues Vendor receives by virtue of the use of any product, item or service in
question by the following: (i) the Physician or any Immediate Family Member of a
Physician; (ii) any practice group with which the Physician or any Immediate
Family Member of a Physician is affiliated; (iii) any member, employee or
consultant of a practice group of which the Physician or any Immediate Family
Member of a Physician is affiliated; (iv) any hospital, ASC or health care
facility with which the Physician is affiliated or has medical staff privileges;
and (v) any individual or entity for which the Physician has any actual or
potential ability to influence procurement decisions for goods, items or
services.

 

14.16.3

Certification, Notice of Changes and Termination. Vendor has submitted a
Physician Ownership & Compensation Certification (“Certification”) to Division
and represents and warrants to the continued accuracy of the information
provided therein. Vendor will submit a renewed and updated Certification upon
request of Division. Vendor will also provide Division with thirty (30) days’
advance written notice prior to entering into any transaction inconsistent with
the representations and warranties of Sections 14.16.1 and 14.16.2. Upon receipt
of any such notice, Division may

Page 32 of 47

 

--------------------------------------------------------------------------------

 

 

immediately terminate this Agreement, without penalty or prejudice, by written
notice to Vendor.

 

14.16.4

For purposes of this Section 14.16, the following terms have the following
meanings. “Physician” means any person who is a doctor of medicine or
osteopathy, a doctor of dental surgery or dental medicine, a doctor of podiatric
medicine, a doctor of optometry, or chiropractor. “Immediate Family Member” of a
person means that person’s husband or wife; birth or adoptive parent, child, or
sibling; stepparent, stepchild, stepbrother, or stepsister; father-in-law,
mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law;
grandparent or grandchild; grandparent’s or grandchild’s spouse. “Ownership
Interest” means any direct or indirect ownership or investment interest whether
through equity. debt or other means, including but not limited to stock, stock
options, warrants, partnership shares, limited liability company memberships, as
well as loans and bonds.

 

14.17

Warranty of Non-Sanction. Vendor represents and warrants that neither Vendor,
nor its directors, officers, employees, agents or subcontractors, is (i) a
“specially designated national” or blocked person under U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury; (ii) located, organized, or resident in Iran, Sudan, Syria, Cuba,
North Korea or the Crimean region of Ukraine; or (iii) directly or indirectly
owned or controlled by or acting on behalf of a person described in (i) or (ii)
above.

15.0

Merger of Terms

 

15.1

Entire Agreement; Prior Agreement. This Agreement constitutes the entire
agreement between the Parties and, as of the Effective Date, this Agreement
replaces any existing agreement between Division and Vendor for purchases of
products and services comparable to the Products and/or Services (each such
existing agreement, a “Prior Agreement”). This Agreement shall exclusively
govern the purchases of Products and/or Services by Purchasers that occur during
the Term. The provisions of any Prior Agreement shall continue to apply to the
products purchased under the Prior Agreement prior to the Effective Date of this
Agreement, except that Division shall have the right, in its sole discretion, to
apply the Audit Rights provisions set forth in the Prior Agreement or this
Agreement to such purchases.

 

15.2

Other Documents. The terms of any purchase order issued by a Purchaser shall not
apply to purchases of Products and/or Services hereunder, except as necessary to
designate specific Products and/or Services, quantities, /delivery dates, and
other similar terms that may vary from order to order; the terms of this
Agreement, to the extent applicable, shall be deemed incorporated into such
purchase orders. The terms and conditions contained in any acceptance,

Page 33 of 47

 

--------------------------------------------------------------------------------

 

 

invoice, bill of lading, or other documents supplied by Vendor are expressly
rejected and superseded by this Agreement and shall not be included in any
contract with a Purchaser. No commitment form, standardization incentive program
acknowledgement, or any other document shall be required by Vendor to be signed
by a Purchaser to purchase Products and/or Services under this Agreement, unless
expressly stated in this Agreement or later approved in writing by Division. Any
change to such documents that are attached to this Agreement shall first be
approved in writing by both Parties.

 

15.3

Conflicts. The terms of the body of this Agreement shall control in the event of
any conflict between these terms and any Exhibit, Purchaser-Specific Agreement,
and Vendor Product warranty (however provided), unless such document expressly
states otherwise and has been approved in writing by Division.

16.0

Modifications of Terms

 

16.1

Amendments. This Agreement, as executed and approved, may only be modified by
written amendment signed by the Parties expressly stating their intent to modify
the terms of this Agreement, except with respect to transition period extension
as set forth in Section 13.6 (Transition) and catalog number revisions as set
forth in Section 16.2 (Informal Exhibit A Revisions).

 

16.2

Informal Exhibit A Revisions. The Parties may informally amend Exhibit A solely
to revise catalog numbers for Products (“Exhibit A Revisions”) by delivery of
desired Exhibit A Revisions from one Party to the other Party and a return
delivery of such other Party’s consent to such Exhibit A Revisions, to become
effective as agreed upon by the Parties.

17.0

Minority and Women Owned Business Enterprises

 

17.1

Contracting with MWBEs. In conjunction with Division’s efforts to involve MWBEs
in its contracting process, Division may enter into purchasing agreements with
MWBEs that will enable Facilities to purchase supplies and/or equipment
comparable to the Products under this Agreement. In such event, notwithstanding
any other terms of this Agreement to the contrary, such agreement will not be
deemed to be a breach of this Agreement by Division, nor will any purchases by
Facilities or their Affiliates from MWBEs (i) be deemed to be a breach of this
Agreement or any Purchaser-Specific Agreement or (ii) count against any
purchasing requirements of a particular tier or any other compliance level
commitments.

 

17.2

Reporting of MWBE Activity. Vendor shall identify and report in writing to
Division at least semi-annually all MWBE activities in which it participates,
specifically identifying such activities and purchases relating to Products and
Services obtained under this Agreement (“MWBE Report”). The MWBE Report shall
include the following information for each applicable reporting

Page 34 of 47

 

--------------------------------------------------------------------------------

 

 

period: (i) a list of the each of Vendor’s MWBE Subcontractors (if any); (ii)
their specific MWBE designation (as defined in Section 1.19); (iii) the Division
agreement number(s); (iv) the associated products or services provided; and (v)
Vendor’s direct and indirect spend with MWBEs individually and in the aggregate.

18.0

Environmental Disclosures; Reprocessing

 

18.1

Environmental Disclosures. Vendor acknowledges Division’s commitment to sourcing
environmentally preferable products and Vendor shall, upon request of and in the
format requested by Division, submit written responses to Division representing
and warranting to the environmental attributes of Products and/or the Product
manufacturing process. In the event Division determines that Vendor’s responses
are materially inaccurate with respect to one or more Products, Division and
Facilities shall have the right to contract with alternative sources for the
affected Product(s).

 

18.2

Reprocessing. A Purchaser or any of its Affiliates may, if applicable, contract
with Vendor or a third party to reprocess Products or products comparable to the
Products, and such reprocessing shall have no effect on such Purchaser meeting
any compliance or purchase requirements for designated Products or any pricing
therefor.

19.0

Miscellaneous

 

19.1

Disclosure of Agency Relationship. The Parties acknowledge that this Agreement
has been executed by Division as a fully disclosed agent for Facilities listed
on Exhibit C hereto. Division shall not be liable hereunder under any theory of
liability for the actions, obligations or responsibilities of the Facilities, or
any of them. Each Facility shall be directly bound under this Agreement. A
Facility shall not be responsible for the performance of this Agreement by any
other Facility.

 

19.2

Publicity. No advertisement or public announcement of the existence of this
Agreement or the relationship created by this Agreement may be made by either
Party, unless such Party is required by law to do so, or the Parties agree to do
so. In such event, the text of any proposed announcement should be first
submitted in writing to the other Party in accordance with Exhibit B (Vendor
contact info rmati on).

 

19.3

Vendor Name and Logos. Vendor authorizes Division to use Vendor’s names and
logos, as provided by Vendor to Division, on Division’s proprietary public and
non¬public websites and other Division publications for Facilities.

 

19.4

Assignment. Neither Party shall assign this Agreement, in whole or in part,
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Consent by either Party to such assignment in one
instance shall not constitute consent by the Party to any other assignment. Any

Page 35 of 47

 

--------------------------------------------------------------------------------

 

 

assignment without such prior written consent shall be void and have no effect.
Notwithstanding the foregoing, the following shall not constitute an assignment
for purposes of this Section 19.4: (i) the transfer, in whole or in part, of a
Party’s rights and obligations under this Agreement to an Affiliate of the
transferring Party; provided such Affiliate shall possess the financial and
legal wherewithal sufficient to fulfill the obligations of the transferring
Party under this Agreement; or (ii) the transfer, in whole or in part, of a
Party’s rights and obligations under this Agreement in the event of a
significant organizational transaction. For purposes of this Section 19.4, a
“significant organizational transaction” means (a) a transaction such as,
without limitation, a spin-off or sale of assets of a business, provided that
the entity to which this Agreement is transferred was, in whole or in part, an
Affiliate of the transferring Party immediately prior to such significant
organizational transaction; or (b) an internal reorganization that results in
the transferring Party being organized in one or more different legal entities
or any other corporate form(s), whether through conversion, merger, or
otherwise. Subject to the foregoing, all terms, conditions, covenants and
agreements contained in this Agreement shall inure to the benefit of and be
binding upon any successor and any permitted assignees of the respective
Parties.

 

19.5

Subcontractors. Vendor may use Subcontractors in the performance of Vendor’s
obligations under this Agreement if the following additional conditions are met:
(i) any Subcontractor shall satisfy the background check requirements set forth
in Section 14.10; and (ii) any Subcontractor must have signed Vendor’s
confidentiality agreement and/or business associate agreement (if applicable),
in each case with terms at least as restrictive as those contained in this
Agreement, prior to any involvement in the performance of Vendor’s obligations
under this Agreement. Vendor guarantees the proper classification of each
Subcontractor and shall remain responsible for the full compliance by each
Subcontractor of all duties and obligations that would otherwise apply to Vendor
absent the use of such Subcontractor. Neither Division nor any Purchaser shall
have to assert or exhaust any remedies against any Subcontractor before
asserting against Vendor or recovering from Vendor any Damages arising under any
Injury or other claim, or exercising any indemnification or other rights under
this Agreement.

 

19.6

Independent Contractor Relationship. The Parties agree that Vendor is an
independent contractor and that this Agreement does not create any partnership,
agency, employment, or joint venture relationship, or any right of either Party
or its agents or employees to bind or obligate the other Party to any legal or
financial obligation.

 

19.7

Governing Law and Venue.

 

19.7.1

Between the Parties. As between the Parties, this Agreement and any claim,
controversy or dispute arising under or related to this Agreement shall be
governed by and construed in accordance with

Page 36 of 47

 

--------------------------------------------------------------------------------

 

 

the laws of the State of Tennessee, without regard to its principles of conflict
of laws. Jurisdiction and venue for any dispute between Vendor and Division
concerning this Agreement shall rest exclusively within the state and federal
courts of Davidson County, Tennessee. Each of Vendor and Division waives all
defenses of lack of personal jurisdiction and forum non conveniens related
thereto.

 

19.7.2

Between Vendor and a Purchaser. As between Vendor and any one Purchaser, this
Agreement arid any claim, controversy or dispute arising under or related to
this Agreement shall be governed by and construed in accordance with the laws of
the state in which such Purchaser is located (or, if as to multiple Affiliate
Purchasers, the state of such Affiliate Purchasers’ headquarters), without
regard to its principles of conflict of laws. Jurisdiction and venue for any
dispute between Vendor and any Purchaser concerning this Agreement shall rest
exclusively in a court of competent jurisdiction located in the county and state
in which such Purchaser is located (or, if as to multiple Affiliate Purchasers,
the county and state of such Affiliate Purchasers’ headquarters). Each of Vendor
and Purchaser(s) waives all defenses of lack of personal jurisdiction and forum
non conveniens related thereto.

 

19.8

Severability. If any provision of this Agreement should for any reason be held
invalid, unenforceable or contrary to public policy, the remainder of the
Agreement shall remain in full force and effect notwithstanding.

 

19.9

Survival of Terms; Beneficiaries. Any terms in this Agreement which by their
nature must survive after the Term to give their intended effect shall be deemed
to survive termination or expiration of this Agreement. Further, the
representations and warranties provided in this Agreement shall run to Division,
Purchaser and their successors and permitted assigns, and their applicability
during the Term shall survive the termination or expiration of this Agreement.

 

19.10

Waivers. The waiver of any provision of this Agreement or any right, power or
remedy under this Agreement shall not be effective unless made in writing and
signed by both Parties. No failure or delay by either Party in exercising any
right, power or remedy with respect to any of its rights under this Agreement
shall operate as a waiver thereof.

 

19.11

Headings; Interpretations. The descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provision hereof. In this Agreement, unless the
context otherwise requires: (i) the term “days” means calendar days; and (ii)
the term “including” shall mean, “including, without limitation.”

 

19.12

Notices. Notices under this Agreement shall all be in writing, shall be
effective upon receipt and shall be sent to the designated recipients listed in
Exhibit B by

Page 37 of 47

 

--------------------------------------------------------------------------------

 

 

any of the following methods: (i) e-mail with return e-mail acknowledging
receipt; (ii) United States Postal Service certified or registered mail with
return receipt showing receipt; (iii) courier delivery service with proof of
delivery; or (iv) personal delivery. Either Party may change the name and
address of any of its designated recipients of notices by giving notice as
provided for in this Agreement.

 

19.13

Counterparts; Execution. This Agreement and any amendments hereto may be
executed by the Parties hereto by paper or electronic means, and individually or
in any combination, in one or more counterparts, each of which shall be an
original and all of which shall together constitute one and the same agreement.

[Signature Page Follows]




Page 38 of 47

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties indicate their acceptance of the terms of this
Agreement by the signatures of their duly authorized representatives.

Division:

 

Vendor:

 

 

 

Division Signee:  

 

Vendor Signee:  

Division Signee Name: Cindy Sightes

 

Vendor Signee Name: Bill McLaughlin

Division Signee Title: Division CFO

 

Vendor Signee Title: CFO

Division Signature Date:  

 

Vendor Signature Date:  




Page 39 of 47

 

--------------------------------------------------------------------------------

 

Exhibits

The following Exhibits are part of this Agreement and are incorporated by
reference.

A.

Products and Services with Prices

B.

Specific Purchasing Terms

C.

Facility List




Page 40 of 47

 

--------------------------------------------------------------------------------

 

Exhibit A

Products and Services with Prices

Part #

Description

Contract Price

ALB-0025S

Allogen, S (.25m1)

$450

ALB-0050S

Allogen, M (.50 ml)

$627

ALB-0100S

Allogen, L (1.00 ml)

$806

ALB-0200S

Allogen, XL (2.00m1)

$1,700

 




Page 41 of 47

 

--------------------------------------------------------------------------------

 

Exhibit B

Specific Purchasing Terms

1.

Product and Award Basis

Product

Award Basis

Biologics

Optional

 

2.

Effective Date: December 1, 2018

3.

Expiration Date: December 31, 2020

4.

Prior Agreement:
The prior agreement between Division and Vendor dated N.TA is replaced by this
Agreement upon the Effective Date, as provided in Section 15.1 (Entire
Agreement; Prior Agreement).

5.

Contacts for Notices:

Division’s contact for notices under the Agreement:
HealthTrust Supply Chain - Dallas
Division Director of Contracting
1151 Enterprise Dr., Suite 100
Coppell, TX 75019

With a copy to:
Chief Legal Officer
HealthTrust Purchasing Group, L.P.
1100 Charlotte Ave., Suite 1100
Nashville, TN 37203

NOTE: Effective November 8, 2018, the HealthTrust mailing address will change
to:
1100 Dr. Martin L. King Jr. Blvd., Suite 1100
Nashville, TN 37203

Vendor’s contact for notices under the Agreement:
Kiyoko McDonald
kmcdonald@fusemedical.com
972-331-5872

6.

Additional Products or Services Provided at No Additional Charge:

The value of any additional product or service provided by Vendor to Purchasers
may be considered to be an additional discount, rebate or other reduction in
price to the Products and/or Services obtained under the Agreement. Purchasers
may have an obligation to disclose and/or appropriately reflect any such
discounts, rebates or price reductions in any costs claimed or charges made to
Medicare, Medicaid, or health insurers requiring

Page 42 of 47

 

--------------------------------------------------------------------------------

 

disclosure. Vendor agrees to provide estimates of the value of such additional
products or services to Purchasers upon request.

7.

Product Warranty Duration:

8.

Tracked Devices:

9.

Ordering Process:

Purchasers may place orders directly from Vendor by the means checked below:

 

ÿ

Internet

 

ÿ

EDI

 

ÿ

Purchase Order

 

ÿ

Verbal

 

ÿ

Facsimile

 

ÿ

Other

 

ÿ

Not applicable - Product only available from Distributors

10.

Ordering Point:

Purchasers may place orders directly from Vendor and/or from Distributors as
checked below:

 

ÿ

Vendor Direct only

 

ÿ

Distributor only

 

ÿ

Either Vendor Direct or Distributor

11.

Distributors:

Purchasers may place orders with Distributors approved by Division, including
the Distributorschecked below:

 

ÿ

Cardinal Health 200, LLC

 

ÿ

Claflin Company

 

ÿ

Henry Schein, Inc.

 

ÿ

Medlin Industries, Inc.

 

ÿ

Owens & Minor Distribution, Inc.

 

ÿ

Professional Hospital Supply, Inc.

 

ÿ

RGH Enterprises, Inc. d/b/a AssuraMed

 

ÿ

Suture Express, Inc.

McKesson Affiliates:

 

ÿ

Gulf South Medical Supply Inc.

 

ÿ

McKesson Medical-Surgical Inc.

 

ÿ

McKesson Medical-Surgical Minnesota Supply Inc.

 

ÿ

PSS World Medical, Inc.

Concordance Healthcare Solutions, LLC Affiliates:

 

ÿ

Medical Supply Company, LLC

 

ÿ

Seneca Medical, Inc.

Page 43 of 47

 

--------------------------------------------------------------------------------

 

12.

Distributor Pricing:

For Products obtained through Distributors, the price to Distributors shall be
that listed in Exhibit A unless otherwise expressly provided in this Agreement.

13.

F.O.B. Designation:

Shipments of orders placed directly with Vendor shall be fulfilled as checked
below:

 

ÿ

F.O.B. Origin

 

ÿ

F.O.B. Destination

If Products are shipped on an F.O.B. Origin basis, Vendor shall remain
responsible for replacing, at Vendor’s sole expense, any Products lost or
damaged in transit and, provided that Vendor has timely shipped replacement
Products to the applicable Purchaser, shall be entitled to retain the proceeds
of any damage-in-transit insurance claim.

14.

Delivery Time: Seven (7) calendar days from receipt of order.

15.

Required Fill Rate: Ninety-five percent (95%).

16.

Payment Terms:

Rebates: Rebates shall be based on purchases by Purchasers under this Agreement
made during each calendar month during the Term, and shall be paid within thirty
(30) days after the expiration of each calendar month.

Purchasing Invoice: Net due sixty (60) days from the latter of receipt of
invoice or receipt of Product. Purchasers will receive an additional two percent
(2%) off the pricing set forth in Exhibit A if full payment is made to Vendor
within ten (10) days following the latter of the receipt of Product or receipt
of invoice.

Electronic Payment Programs: Vendor shall accept payment through electronic
payment programs (e.g., the American Express Buyer Initiated Payment (BIP)
Solution, Bank of America’s ePayables) for all payments arising under this
Agreement.

17.

Addresses for Payments: Rebates shall be sent to Division as follows:

For delivery of checks that require proof of delivery:
HealthTrust Purchasing Group, L.P.
c/o Wells Fargo
Attn: Wholesale Lockbox- P. 0. Box 751576
Building 2C2-NC 0802
1525 West WT Harris Blvd
Charlotte, North Carolina 28262
Telephone No.: 704-590-5382

For ACH payments:
Bank Name: Wells Fargo
ABA #053101561


Page 44 of 47

 

--------------------------------------------------------------------------------

 

Account Name: HealthTrust Purchasing Group, L.P.
Account Number: 2079900143067

For wire payments:
HealthTrust Purchasing Group, L.P.
c/o Wells Fargo
ABA #121000248
Account Number: 2079900143067

For all other mail deliveries:
HealthTrust Purchasing Group, L.P.
c/o Wells Fargo
Account Number: 2079900143067
P.O. Box 751576
Charlotte, North Carolina 28275-1576

Division reserves the right to revise the above payment address information by
providing written notice to Vendor.

18.

Freight / Shipping Charges:

Freight/shipping charges for purchases directly from Vendor shall be subject to
the additional terms checked below:

 

ÿ

Freight/shipping charges are not included in the Product price and shall be
“prepaid” by Vendor and added to the invoice as a separate line item that is
identified as either a “freight” or “shipping” charge. The freight/shipping
charge shall not include any additional amounts for shipping for which Vendor is
responsible pursuant to Section 7.1 of the Agreement.

 

ÿ

Freight/shipping charges are included in the Product price, subject to
Purchaser’s obligations to pay any additional expedited freight/shipping charges
(if such expedited delivery is requested by Purchaser), as stated in Section 8.1
of the Agreement.

 

ÿ

Freight collect via carrier designated by Purchaser or Division.

 

ÿ

N/A — Products available only via distribution.

19.

Insurance Policy Minimum Amounts:

Per Occurrence: Ten million dollars ($10,000,000.00).

In the Annual Aggregate: Twenty-five million dollars ($25,000,000.00).

20.

Vendor Customer Service:

Vendor’s customer service representatives shall be available between 8:00 A.M.
and 8:00 P.M.

Eastern Time, Monday through Friday, except for holidays.

Page 45 of 47

 

--------------------------------------------------------------------------------

 

21.

Training, Repair, Safety:

Vendor shall supply training, repair and safety information to each Purchaser as
checked below:

 

ÿ

Operator training

 

ÿ

Preventative maintenance and repair instruction

 

ÿ

Repair and replacement parts lists, ordering instructions, and alternative
sources of parts

 

ÿ

Material Safety Data Sheets for all material/chemical Product purchases in
compliance with OSHA standards and those of any other applicable federal, state
or local law or regulation

22.

Related Product Offerings:

With respect to each product category under this Agreement, Vendor shall provide
to Division quarterly a listing of (i) its and its Affiliates’ entire offering
of products in each such product category and (ii) to the extent reasonably
available, its competitors’ offerings of products in each such product category,
in the form of the following worksheet:

[gqgtnnorg4qd000001.jpg]

The file containing the products listings shall be uploaded to:
http://www.healthtrustcorp.com/xref




Page 46 of 47

 

--------------------------------------------------------------------------------

 

Exhibit C

Facility List

Facility

Address

City

State

Zip

Del Sol Medical Center

10301 Gateway West

El Paso

TX

79925

Las Palmas Medical Center

1801 North Oregon Street

El Paso

TX

79902

 

Unless otherwise agreed in writing between the Parties, Division reserves the
right to revise this Exhibit C by providing written notice to Vendor.

Page 47 of 47

 